      Case: 4:20-cr-00480-MTS Doc. #: 2 Filed: 09/03/20 Page: 1 of 1 PageID #: 4



                                                                              SUPPRESSED
                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI                             FILED
                                      EASTERN DIVISION
                                                                                      SEP 0·3 2020
 UNITED STATES OF AMERICA,                         )
                                                   )                                U. S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF MO
                   Plaintiff,                      )                                       ST.LOUIS
                                                   )
 v.                                                )
                                                   ) No.     4:20-cr-00480 MTS/SPM
                                                   )
 CARMEISHA J. HARRIS,                              )
                                                   )
                   Defendant.                      )

                                           INDICTMENT

The Grand Jury charges:

                                              COUNTl

                                    (Theft of Government Money)

        Beginning on or about August 8, 2019, and continuing until on or about March 3, 2020, in

the Eastern District of Missouri, the defendant,

                                     CARMEISHA J. HARRIS,

did knowingly and willfully embezzle, steal, purloin, and convert to her own use a sum in excess of

$1,000 in the form of United States Postal Money Orders to which the defendant wa~ not entitled,

such funds being the property of the United States.

         All in violation of Title 18, United States Code, Sections 641.

                                                                A TRUE BILL


                                                                FOREPERSON
JEFFREY B. JENSEN
United States Attorney


LINDA LANE,# 0011451IA
Assistant United States Attorney
